Bkoyles, C. J.
1. The excerpt from the charge of the.court, complained of in the motion for a new trial, when considered in the light of the entire charge and the facts of the case, does not require a reversal of the judgment below.
2. The plaintiff bank sued upon a promissory note executed by H. 0. Young and indorsed by G. W. Taylor and the defendant. The defendant admitted a prima facie case in the plaintiff, and pleaded, among other things, that he indorsed the note some days after it had been executed by Young and indorsed by Taylor; that Taylor’s indorsement was entirely satisfactory to the bank, and that he, the defendant, indorsed the note solely in consideration of a certain trade for an automobile which he had bought from Young, and that the title to the automobile failed and he had to give it up, and therefore he was released from his indorsement; that at the time he indorsed the note his indorsement was based solely upon the trade between himself and Young, and that the hank look his indorsement with full knowledge of this consideration. Upon the trial the defendant failed to sustain the last averment. On the contrary, the undisputed evidence showed that the bank, when it received the defendant’s indorsement, had no knowledge whatever of the alleged consideration. The defendant, having admitted a prima facie ease in the plaintiff, and having failed to prove one of the material averments in his plea, was not entitled to *272a verdict in his favor, and the verdict in favor of the plaintiff was demanded. Judgment affirmed,.
Decided May 15, 1923.
M. Price, E. A. Cohen, for plaintiff in error.
W. C. Hodges, contra.
Luloe and Bloodworth, •/•/., concur.